UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06265 Nuveen Pennsylvania Investment Quality Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:7/31/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Pennsylvania Investment Quality Municipal Fund (NQP) July 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 150.6% (100.0% of Total Investments) MUNICIPAL BONDS – 150.6% (100.0% of Total Investments) Consumer Staples – 0.4% (0.3% of Total Investments) $ 2,000 Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, No Opt. Call AA– $ 2,387,580 Procter & Gamble Paper Project, Series 2001, 5.375%, 3/01/31 (Alternative Minimum Tax) Education and Civic Organizations – 24.4% (16.2% of Total Investments) Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding No Opt. Call Baa3 Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Carnegie 3/22 at 100.00 AA– Mellon University, Series 2012A, 5.000%, 3/01/24 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Carnegie 3/23 at 100.00 AA– Mellon University, Series 2013, 5.000%, 3/01/28 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Duquesne University, Series 2013A: 5.000%, 3/01/33 3/23 at 100.00 A2 3.500%, 3/01/34 3/23 at 100.00 A2 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Robert 2/16 at 100.00 Baa3 Morris University, Series 2006A, 4.750%, 2/15/26 Chester County Industrial Development Authority, Pennsylvania, Avon Grove Charter School 12/17 at 100.00 BBB– Revenue Bonds, Series 2007A, 6.375%, 12/15/37 Delaware County Authority, Pennsylvania, General Revenue Bonds, Eastern University, Series 10/16 at 100.00 N/R 2006, 4.500%, 10/01/27 – RAAI Insured Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon University, Series 2007-GG3: 5.000%, 5/01/32 – RAAI Insured 5/17 at 100.00 N/R 5.000%, 5/01/35 – RAAI Insured 5/17 at 100.00 N/R Indiana County Industrial Development Authority, Pennsylvania, Revenue Bonds, Student Cooperative Association Inc./Indiana University of Pennsylvania – Student Union Project, Series 1999B: 0.000%, 11/01/15 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/16 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/17 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/18 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/19 – AMBAC Insured No Opt. Call N/R Indiana County Industrial Development Authority, Pennsylvania, Revenue Bonds, Student 11/14 at 100.00 N/R Cooperative Association Inc./Indiana University of Pennsylvania – Student Union Project, Series 2004, 5.000%, 11/01/24 – AMBAC Insured Lycoming County Authority, Pennsylvania, Revenue Bonds, Pennsylvania College of Technology, 5/22 at 100.00 A Series 2012, 5.000%, 5/01/32 Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia 4/16 at 100.00 BBB University, Series 2006, 4.500%, 4/01/30 – RAAI Insured Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia 4/20 at 100.00 BBB University, Series 2010, 5.625%, 4/01/40 Montgomery County Industrial Development Authority, Pennsylvania, Revenue Bonds, Hill School, 8/15 at 100.00 A1 Series 2005, 5.000%, 8/15/27 – NPFG Insured New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – 5/17 at 100.00 N/R RAAI Insured Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Holy Family University, 9/23 at 100.00 BBB– Series 2013A, 6.500%, 9/01/38 Pennsylvania Higher Educational Facilities Authority, Bryn Mawr College Revenue Bonds, Series 2014: 5.000%, 12/01/38 12/24 at 100.00 AA 5.000%, 12/01/44 12/24 at 100.00 AA Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of No Opt. Call AA Higher Education, Refunding Series 2012AN, 5.000%, 6/15/21 Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of 6/18 at 100.00 AA Higher Education, Series 2008AH, 5.000%, 6/15/33 Pennsylvania Higher Educational Facilities Authority, Philadelphia University Refunding 6/23 at 100.00 BBB Revenue Bonds, Refunding Series 2013, 5.000%, 6/01/32 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, AICUP Financing 11/21 at 100.00 A– Program-Mount Aloysius College Project, Series 2011R-1, 5.000%, 11/01/35 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 5/16 at 100.00 A– 2006, 4.750%, 5/01/31 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 11/17 at 100.00 AA– 2007A, 5.000%, 5/01/37 – NPFG Insured Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 5/21 at 100.00 A 2011A, 5.250%, 5/01/41 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Gwynedd Mercy College, 5/22 at 100.00 BBB Series 2012-KK1, 5.375%, 5/01/42 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, LaSalle University, 11/22 at 100.00 BBB+ Series 2012, 4.000%, 5/01/32 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First 4/16 at 100.00 AA– Series of 2006, 5.000%, 4/01/21 – NPFG Insured Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First 4/22 at 100.00 Aa3 Series of 2012, 5.000%, 4/01/42 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson 3/20 at 100.00 A+ University, Series 2010, 5.000%, 3/01/40 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson 9/22 at 100.00 A+ University, Series 2012, 5.000%, 3/01/42 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of 7/15 at 100.00 AA+ Pennsylvania, Series 2005C, 5.000%, 7/15/38 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of the Sciences in Philadelphia, Series 2012: 4.000%, 11/01/39 11/22 at 100.00 A3 5.000%, 11/01/42 11/22 at 100.00 A3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Widener University, No Opt. Call A– Series 2013A, 5.500%, 7/15/38 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, York College Project, 11/15 at 100.00 A Series 2005EE1, 5.250%, 11/01/27 – SYNCORA GTY Insured Pennsylvania Higher Educational Facilities Authority, University of the Sciences in 5/15 at 100.00 A3 Philadelphia Revenue Bonds, Series 2005, 4.750%, 11/01/33 – SYNCORA GTY Insured Pennsylvania State University, General Revenue Bonds, Series 2005, 5.000%, 9/01/29 (UB) 9/15 at 100.00 AA Pennsylvania State University, General Revenue Bonds, Series 2010, 5.000%, 3/01/35 3/20 at 100.00 AA Pennsylvania State University, General Revenue Bonds, Series 2007A, 4.500%, 8/15/36 (UB) 8/16 at 100.00 AA Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Leadership 1/15 at 100.00 N/R Learning Partners, Series 2005A, 5.375%, 7/01/36 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter 8/20 at 100.00 BBB+ School Project, Series 2010, 6.000%, 8/01/35 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia 6/20 at 100.00 BB– Performing Arts Charter School, Series 2013, 6.750%, 6/15/43 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Richard Allen 5/16 at 100.00 BB+ Preparatory Charter School, Series 2006, 6.250%, 5/01/33 State Public School Building Authority, Pennsylvania, College Revenue Bonds, Northampton 3/21 at 100.00 A1 County Area Community College, Series 2011, 5.500%, 3/01/31 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 11/20 at 100.00 A 2010, 5.000%, 11/01/40 Total Education and Civic Organizations Health Care – 28.4% (18.8% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley General Hospital, Series 2005A: 5.000%, 4/01/25 4/15 at 100.00 Ba3 5.125%, 4/01/35 4/15 at 100.00 Ba3 Beaver County Hospital Authority, Pennsylvania, Revenue Bonds, Heritage Valley Health System, Inc., Series 2012: 5.000%, 5/15/26 5/21 at 100.00 A+ 5.000%, 5/15/27 5/21 at 100.00 A+ 5.000%, 5/15/28 5/21 at 100.00 A+ Berks County Municipal Authority, Pennsylvania, Revenue Bonds, Reading Hospital and Medical 5/22 at 100.00 AA Center Project, Series 2012A, 4.500%, 11/01/41 Central Bradford Progress Authority, Pennsylvania, Revenue Bonds, Guthrie Health, Refunding 12/21 at 100.00 AA– Series 2011, 5.375%, 12/01/41 Centre County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Mount Nittany Medical 11/21 at 100.00 A– Center Project, Series 2011, 7.000%, 11/15/46 Chester County Health and Educational Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010A, 5.000%, 5/15/40 Dauphin County General Authority, Pennsylvania, Health System Revenue Bonds, Pinnacle Health 6/22 at 100.00 A System Project, Series 2012A, 5.000%, 6/01/42 Doylestown Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Series 2013A, 7/23 at 100.00 BBB 5.000%, 7/01/28 Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health 7/20 at 100.00 Ba2 Center Project, Series 2010A, 7.000%, 7/01/27 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 11/17 at 100.00 Aa3 2007, 5.000%, 11/01/37 – CIFG Insured Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg 7/20 at 100.00 A+ Hospital Project, Series 2010, 5.375%, 7/01/42 Fulton County, Pennsylvania, Industrial Development Authority Hospital Revenue Bonds, Fulton 7/16 at 100.00 N/R County Medical Center Project, Series 2006, 5.900%, 7/01/40 Indiana County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Indiana Regional 6/23 at 100.00 Baa3 Medical Center, Series 2014A, 6.000%, 6/01/39 Lancaster County Hospital Authority, Pennsylvania, Health System Revenue Bonds, Lancaster 1/22 at 100.00 AA– General Hospital Project, Tender Option Bond 4234, 13.577%, 1/01/36 (IF) Lancaster County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, The Lancaster 3/17 at 100.00 AA– General Hospital Project, Series 2007A, 5.000%, 3/15/26 Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002: 5.800%, 11/15/22 No Opt. Call B+ 5.900%, 11/15/28 No Opt. Call B+ Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley 7/18 at 100.00 AA Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley No Opt. Call A+ Health Network, Series 2012B, 4.000%, 7/01/43 Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2007: 5.000%, 11/01/30 – AGC Insured 11/17 at 100.00 AA 5.000%, 11/01/37 – AGC Insured 11/17 at 100.00 AA Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, No Opt. Call A Series 2012, 4.000%, 11/01/32 Lycoming County Authority, Pennsylvania, Health System Revenue Bonds, Susquehanna Health System Project, Series 2009A: 5.500%, 7/01/28 7/19 at 100.00 A– 5.750%, 7/01/39 7/19 at 100.00 A– Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2012A: 4.000%, 1/01/25 1/22 at 100.00 A 5.000%, 1/01/41 1/22 at 100.00 A Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, 1/17 at 100.00 A Series 2007, 5.125%, 1/01/37 Montgomery County Higher Education and Health Authority, Pennsylvania, Hospital Revenue Bonds, 6/22 at 100.00 A Abington Memorial Hospital Obligated Group, Series 2012A, 5.000%, 6/01/31 Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue 8/20 at 100.00 AA Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 Montgomery County Industrial Development Authority, Pennsylvania, Health Facilities Revenue 4/22 at 100.00 AA Bonds, Jefferson Health System, Series 2012A, 5.000%, 10/01/41 Northampton County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Saint Lukes Hospital Project, Series 2008A: 5.250%, 8/15/23 8/18 at 100.00 A3 5.500%, 8/15/35 8/18 at 100.00 A3 Pennsylvania Economic Development Financing Authority, Health System Revenue Bonds , Albert 10/19 at 100.00 BBB+ Einstein Healthcare, Series 2009A, 6.250%, 10/15/23 Pennsylvania Economic Development Financing Authority, Revenue Bonds, University of Pittsburgh 7/23 at 100.00 Aa3 Medical Center Health System, Series 2013A, 5.000%, 7/01/43 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of 8/22 at 100.00 AA– Pennsylvania Health System, Series 2012A, 5.000%, 8/15/42 Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital No Opt. Call AA Revenue Bonds, Children’s Hospital of Philadelphia, Tender Option Bond Trust 3975, 13.567%, 7/01/19 (IF) Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital 7/22 at 100.00 BB+ Revenue Bonds, Temple University Health System Obligated Group, Series 2012A, 5.625%, 7/01/42 Saint Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health 11/20 at 100.00 Aa2 East, Series 2010A, 5.000%, 11/15/40 South Fork Municipal Authority, Pennsylvania, Hospital Revenue Bonds, Conemaugh Valley 7/20 at 100.00 BBB+ Memorial Hospital, Series 2010, 5.500%, 7/01/29 Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2005: 5.000%, 12/01/25 – RAAI Insured 12/15 at 100.00 BBB– 5.000%, 12/01/27 – RAAI Insured 12/15 at 100.00 BBB– 5.000%, 12/01/29 – RAAI Insured 12/15 at 100.00 BBB– 5.000%, 12/01/30 – RAAI Insured 12/15 at 100.00 BBB– Union County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Evangelical Community Hospital Project, Refunding and Improvement Series 2011: 6.875%, 8/01/31 8/21 at 100.00 BBB+ 7.000%, 8/01/41 8/21 at 100.00 BBB+ Washington County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, The Washington 7/23 at 100.00 BBB+ Hospital Project, Series 2013A, 5.000%, 7/01/28 West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity Project, Series 2011: 6.250%, 1/01/31 1/21 at 100.00 BBB+ 6.500%, 1/01/36 1/21 at 100.00 BBB+ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity, Series 2011B: 5.625%, 1/01/32 1/22 at 100.00 BBB+ 5.750%, 1/01/41 1/22 at 100.00 BBB+ Westmoreland County Industrial Development Authority, Pennsylvania, Health System Revenue 7/20 at 100.00 A3 Bonds, Excela Health Project, Series 2010A, 5.125%, 7/01/30 Total Health Care Housing/Multifamily – 3.8% (2.5% of Total Investments) Chester County Industrial Development Authority, Pennsylvania, Student Housing Revenue 8/23 at 100.00 Baa3 Bonds, University Student Housing, LLC Project at West Chester University Series 2013A, 5.000%, 8/01/45 East Hempfield Township Industrial Development Authority, Pennsylvania, Student Services Inc. – No Opt. Call BBB– Student Housing Project at Millersville University, Series 2014, 5.000%, 7/01/46 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University 7/20 at 100.00 Baa3 Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Foundation for Student Housing at Indiana University, Project Series 2012A: 5.000%, 7/01/27 7/22 at 100.00 BBB+ 5.000%, 7/01/32 7/22 at 100.00 BBB+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Shippensburg University No Opt. Call BBB– Student Services, Inc. Student Housing Project at Shippensburg University of Pennsylvania, Series 2012, 5.000%, 10/01/44 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University Foundation Inc. Student Housing Project, Series 2005A: 5.000%, 7/01/19 – SYNCORA GTY Insured 7/15 at 100.00 BBB 5.000%, 7/01/37 – SYNCORA GTY Insured 7/15 at 100.00 BBB Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University 7/17 at 100.00 BBB Foundation Inc., Series 2007A, 5.000%, 7/01/39 – SYNCORA GTY Insured Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue 5/15 at 102.00 Baa3 Bonds, Presbyterian Homes Germantown – Morrisville Project, Series 2005A, 5.625%, 7/01/35 Total Housing/Multifamily Housing/Single Family – 3.8% (2.5% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96B, No Opt. Call AA+ 3.950%, 4/01/16 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-97A, 10/16 at 100.00 AA+ 4.600%, 10/01/27 (Alternative Minimum Tax) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2012-114: 3.300%, 10/01/32 No Opt. Call AA+ 3.650%, 10/01/37 No Opt. Call AA+ 3.700%, 10/01/42 No Opt. Call AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-97A, 10/16 at 100.00 AA+ 4.600%, 10/01/27 (Alternative Minimum Tax) (UB) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds Trust 3950: 12.558%, 4/01/27 (IF) (4) 4/21 at 100.00 AA+ 10.673%, 4/01/33 (IF) (4) 10/22 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds 10/22 at 100.00 AA+ Trust 4296, 14.544%, 4/01/29 (Alternative Minimum Tax) (IF) (4) Total Housing/Single Family Industrials – 1.2% (0.8% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Revenue Bonds, United States No Opt. Call BB– Steel Corporation, Series 2005, 5.500%, 11/01/16 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Refunding Bonds, Amtrak Project, Series 2012A: 5.000%, 11/01/23 (Alternative Minimum Tax) 11/22 at 100.00 A1 5.000%, 11/01/27 (Alternative Minimum Tax) 11/22 at 100.00 A1 5.000%, 11/01/41 (Alternative Minimum Tax) 11/22 at 100.00 A1 Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, No Opt. Call A– Waste Management Inc., Project, Series 2009, 1.750%, 12/01/33 (Mandatory put 12/01/15) Total Industrials Long-Term Care – 6.1% (4.1% of Total Investments) Bucks County Industrial Development Authority, Pennsylvania, Revenue Bonds, Lutheran Community at Telford Center, Series 2007: 5.750%, 1/01/27 1/17 at 100.00 N/R 5.750%, 1/01/37 1/17 at 100.00 N/R Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social 1/19 at 100.00 BBB+ Ministries Project, Series 2009, 6.375%, 1/01/39 Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social 1/17 at 100.00 BBB+ Ministries, Series 2007, 5.000%, 1/01/36 Delaware County Authority, Pennsylvania, Revenue Bonds, Elwyn, Inc. Project, Series 2010, 6/17 at 100.00 BBB 5.000%, 6/01/21 Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes Project, Series 2006: 5.000%, 11/01/26 11/16 at 100.00 A 5.000%, 11/01/31 11/16 at 100.00 A 5.000%, 11/01/36 11/16 at 100.00 A Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Saint Anne’s 4/22 at 100.00 BB+ Retirement Community, Inc., Series 2012, 5.000%, 4/01/33 Lancaster County Hospital Authority, Pennsylvania, Revenue Bonds, Brethren Village Project, 7/17 at 100.00 N/R Series 2008A, 6.375%, 7/01/30 Lancaster Industrial Development Authority, Pennsylvania, Revenue Bonds, Garden Spot Village Project, Series 2013: 5.375%, 5/01/28 5/23 at 100.00 BBB 5.750%, 5/01/35 5/23 at 100.00 BBB Langhorne Manor Boro Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Woods 11/18 at 100.00 A– Services Project, Series 2013, 4.000%, 11/15/38 Lebanon County Health Facilities Authority, Pennsylvania, Health Center Revenue Bonds, 12/14 at 100.00 N/R Pleasant View Retirement Community, Series 2005A, 5.300%, 12/15/26 Montgomery County Industrial Development Authority, Pennsylvania, Revenue Refunding Bonds, 5/22 at 100.00 A– ACTS Retirement-Life Communities, Inc., Series 2012, 5.000%, 11/15/26 Pennsylvania Economic Development Financing Authority, Revenue Bonds, Northwestern Human 12/14 at 100.00 N/R Services Inc., Series 1998A, 5.250%, 6/01/28 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia Corporation for the Aging Project, Series 2001B: 5.250%, 7/01/23 – AMBAC Insured 1/15 at 100.00 BBB 5.250%, 7/01/26 – AMBAC Insured 1/15 at 100.00 BBB 5.250%, 7/01/31 – AMBAC Insured 1/15 at 100.00 BBB Total Long-Term Care Materials – 1.9% (1.2% of Total Investments) Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue 12/15 at 100.00 BBB Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, 11/14 at 100.00 N/R National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) Total Materials Tax Obligation/General – 29.8% (19.8% of Total Investments) Allegheny County, Pennsylvania, General Obligation Bonds, Series 2011C-65, 5.375%, 5/01/31 5/21 at 100.00 AA– Allegheny County, Pennsylvania, General Obligation Bonds, Series 2013C-72: 5.250%, 12/01/32 12/23 at 100.00 AA– 5.250%, 12/01/33 12/23 at 100.00 AA– Allegheny County, Pennsylvania, General Obligation Bonds, Series 2014C-74: 5.000%, 12/01/32 (WI/DD, Settling 8/05/14) 12/24 at 100.00 AA– 5.000%, 12/01/34 (WI/DD, Settling 8/05/14) 12/24 at 100.00 AA– Allegheny County, Pennsylvania, General Obligation Bonds, Series C69-C70 of 2012, 12/22 at 100.00 AA– 5.000%, 12/01/37 Ambridge Area School District, Beaver County, Pennsylvania, General Obligation Bonds, Series 2014: 3.625%, 11/01/31 (WI/DD, Settling 8/05/14) – AGM Insured 11/24 at 100.00 AA 3.750%, 11/01/32 (WI/DD, Settling 8/05/14) – AGM Insured 11/24 at 100.00 AA Bethel Park School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 8/19 at 100.00 Aa2 2009, 5.000%, 8/01/29 Bristol Township School District, Bucks County, Pennsylvania, General Obligation Bonds, Series 6/23 at 100.00 A1 2013, 5.250%, 6/01/43 Centre County, Pennsylvania, General Obligation Bonds, Series 2012B: 4.000%, 7/01/24 7/20 at 100.00 AA 4.000%, 7/01/25 7/20 at 100.00 AA 4.000%, 7/01/26 7/20 at 100.00 AA Delaware Valley Regional Finance Authority, Pennsylvania, Local Government Revenue Bonds, No Opt. Call A+ Series 2002, 5.750%, 7/01/17 (UB) Erie City School District, Erie County, Pennsylvania, General Obligation Bonds, Series 2000, No Opt. Call N/R 0.000%, 9/01/30 – AMBAC Insured Gateway School District, Allegheny County, Pennsylvania, General Obligation Bonds, Refunding 10/22 at 100.00 Aa3 Series 2012, 4.000%, 10/15/32 Hampton Township School District, Allegheny County, Pennsylvania, General Obligation Bonds, No Opt. Call AA– Refunding Series 2011A, 4.000%, 11/15/18 Heidelberg, Lebanon County, Pennsylvania, Guaranteed Sewer Revenue Bonds, Series 2011, 12/16 at 100.00 AA– 5.125%, 12/01/46 Hempfield School District, Lancaster County, Pennsylvania, General Obligation Bonds, Series No Opt. Call Aa2 2011A, 4.000%, 10/15/15 Lower Merion School District, Montgomery County, Pennsylvania, General Obligation Bonds, 9/17 at 100.00 Aaa Series 2007, 5.000%, 9/01/23 Luzerne County, Pennsylvania, General Obligation Bonds, Series 2003C, 5.250%, 12/15/16 – No Opt. Call A3 FGIC Insured Luzerne County, Pennsylvania, General Obligation Bonds, Series 2008B, 5.000%, 12/15/27 – 6/18 at 100.00 AA AGM Insured Owen J. Roberts School District, Chester County, Pennsylvania, General Obligation Bonds, 5/16 at 100.00 Aa2 Series 2006, 5.000%, 5/15/24 – AGM Insured Pennsylvania Economic Development Financing Authority, Parking System Revenue Bonds, Capitol 1/24 at 100.00 AA Region Parking System, Junior Insured Series 2013C, 5.500%, 1/01/30 – AGM Insured Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AA Philadelphia, Series 2006B, 5.000%, 6/01/33 – AGM Insured (UB) Pennsylvania State, General Obligation Bonds, Series 2007, Residuals 1986, 12.899%, No Opt. Call AA 3/01/15 (IF) Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, No Opt. Call AA– 6/01/34 – FGIC Insured Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2011C, No Opt. Call AA– 5.000%, 9/01/14 Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2011D, No Opt. Call AA– 4.000%, 9/01/15 Philadelphia, Pennsylvania, General Obligation Bonds, Refunding Series 2011, 6.500%, 8/01/41 8/20 at 100.00 A+ Pine-Richland School District, Pennsylvania, General Obligation Bonds, School Improvement 7/15 at 100.00 AA Series 2005, 5.000%, 7/15/35 – AGM Insured Pittsburgh School District, Allegheny County, Pennsylvania, General Obligation Bonds, 9/22 at 100.00 AA Series 2014A, 5.000%, 9/01/25 (WI/DD, Settling 8/14/14) – BAM Insured Pittsburgh School District, Allegheny County, Pennsylvania, General Obligation Refunding Bonds, Series 2002A: 5.500%, 9/01/14 – AGM Insured No Opt. Call AA 5.500%, 9/01/15 – AGM Insured No Opt. Call AA Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2012B: 5.000%, 9/01/25 9/22 at 100.00 A+ 5.000%, 9/01/26 9/22 at 100.00 A+ Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2006B, 5.250%, 9/01/16 – AGM Insured No Opt. Call AA Radnor Township School District, Delaware County, Pennsylvania, General Obligation Bonds, 2/18 at 100.00 Aa1 Series 2012, 3.000%, 2/15/34 Radnor Township, Pennsylvania, General Obligation Bonds, Series 2012, 4.000%, 11/01/37 11/22 at 100.00 Aa1 Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2003B, No Opt. Call AA– 0.000%, 1/15/32 – FGIC Insured Richland School District, Cambria County, Pennsylvania, General Obligation Bonds, Series 11/24 at 100.00 AA 2014A, 3.650%, 11/15/34 (WI/DD, Settling 9/04/14) – BAM Insured Schuylkill Valley School District, Berks County, Pennsylvania, General Obligation Bonds, 4/16 at 100.00 Aa3 Series 2006A, 5.000%, 4/01/22 – FGIC Insured Scranton, Pennsylvania, General Obligation Bonds, Series 2012A, 8.500%, 9/01/22 No Opt. Call N/R Scranton, Pennsylvania, General Obligation Bonds, Series 2012C, 7.250%, 9/01/22 No Opt. Call N/R State Public School Building Authority, Pennsylvania, Lease Revenue Bonds, Philadelphia School No Opt. Call AA District, Series 2003, 5.500%, 6/01/28 – AGM Insured (UB) (4) York County, Pennsylvania, General Obligation Bonds, Series 2006, 5.000%, 6/01/33 – 12/15 at 100.00 AA NPFG Insured Total Tax Obligation/General Tax Obligation/Limited – 12.5% (8.3% of Total Investments) Allegheny County Redevelopment Authority, Pennsylvania, TIF Revenue Bonds, Pittsburg Mills 7/15 at 101.00 N/R Project, Series 2004, 5.600%, 7/01/23 Allentown Neighborhood Improvement Zone Development Authority, Pennsylvania, Tax Revenue 5/22 at 100.00 Baa2 Bonds, Series 2012A, 5.000%, 5/01/35 Commonwealth Financing Authority, Pennsylvania, State Appropriation Lease Bonds, Series 2013B, No Opt. Call AA– 4.000%, 6/01/15 Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing 10/19 at 100.00 AA Program, Series 2009C, 5.125%, 10/01/36 – AGC Insured Erie County Convention Center Authority, Pennsylvania, Convention Center Revenue Bonds, Series 1/15 at 100.00 AA 2005, 5.000%, 1/15/36 – FGIC Insured Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A Harrisburg Redevelopment Authority, Dauphin County, Pennsylvania, Guaranteed Revenue Bonds, Series 1998B: 0.000%, 5/01/22 – AGM Insured 5/16 at 75.56 AA 0.000%, 11/01/22 – AGM Insured 5/16 at 73.64 AA 0.000%, 5/01/23 – AGM Insured 5/16 at 71.71 AA Monroe County Industrial Development Authority, Pennsylvania, Special Obligation Revenue 7/24 at 100.00 N/R Bonds, Tobyhanna Township Project, Series 2014, 6.875%, 7/01/33 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue Bonds, Series 2012A: 5.000%, 7/01/15 No Opt. Call Aaa 5.000%, 7/01/16 No Opt. Call Aaa Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A: 0.000%, 12/01/34 12/20 at 100.00 AA 5.000%, 12/01/38 12/19 at 100.00 AA Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special 12/21 at 100.00 AA Revenue Bonds, Series 2012A, 5.000%, 12/01/31 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special 12/23 at 100.00 AA Revenue Bonds, Series 2013B-1, 5.250%, 12/01/43 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue Bonds, Series 2014A: 0.000%, 12/01/37 No Opt. Call AA 0.000%, 12/01/44 No Opt. Call AA Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special 12/21 at 100.00 AA Revenue, Series 2011B, 5.000%, 12/01/41 Pennsylvania Turnpike Commission, Oil Franchise Tax Revenue Bonds, Senior Lien Series 2003A, 12/18 at 100.00 AA 5.000%, 12/01/32 – NPFG Insured Pennsylvania Turnpike Commission, Registration Fee Revenue Bonds, Series 2005A, 5.250%, No Opt. Call AA 7/15/18 – AGM Insured Pittsburgh and Allegheny County Sports and Exhibition Authority, Pennsylvania, Hotel Room 8/22 at 100.00 AA Excise Tax Revenue Bonds, Refunding Series 2012, 5.000%, 2/01/26 – AGC Insured Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N: 5.500%, 7/01/29 – AMBAC Insured No Opt. Call Caa1 5.250%, 7/01/33 – NPFG Insured No Opt. Call AA– Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call AA– 5.500%, 7/01/19 – NPFG Insured Washington County Redevelopment Authority, Pennsylvania, Tanger Outlet Victory Center Tax 7/17 at 100.00 N/R Increment Bonds, Series 2006A, 5.450%, 7/01/35 Total Tax Obligation/Limited Transportation – 10.7% (7.1% of Total Investments) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 A 5.000%, 1/01/40 Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port District Project, Series 2012: 5.000%, 1/01/22 No Opt. Call BBB 5.000%, 1/01/23 No Opt. Call BBB 5.000%, 1/01/24 No Opt. Call BBB 5.000%, 1/01/25 No Opt. Call BBB Lehigh-Northampton Airport Authority, Pennsylvania, Airport Revenue Bonds, Lehigh Valley 11/14 at 100.00 A3 Airport System, Series 2000A, 6.000%, 5/15/30 – NPFG Insured (Alternative Minimum Tax) Pennsylvania Economic Development Financing Authority, Parking System Revenue Bonds, Capitol 1/24 at 100.00 AA Region Parking System, Series 2013A, 5.250%, 1/01/44 – AGM Insured Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/38 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A: 5.000%, 12/01/22 – AMBAC Insured 6/16 at 100.00 A+ 5.000%, 12/01/24 – AMBAC Insured 6/16 at 100.00 A+ Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 12/19 at 100.00 A– 2010B-1, 5.000%, 12/01/37 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Series 2009C, 0.000%, 6/26 at 100.00 AA 6/01/33 – AGM Insured Philadelphia Airport System, Pennsylvania, Revenue Bonds, Series 2005A, 4.750%, 6/15/35 – NPFG 6/15 at 100.00 AA– Insured (Alternative Minimum Tax) Philadelphia, Pennsylvania, Airport Revenue Bonds, Series 2010A, 5.250%, 6/15/28 6/20 at 100.00 A+ Pittsburgh Public Parking Authority, Pennsylvania, Parking Revenue Bonds, Series 2005B, 12/15 at 100.00 AA– 5.000%, 12/01/23 – FGIC Insured Scranton Parking Authority, Pennsylvania , Guaranteed Revenue Bonds, Series 2007, 5.250%, 6/17 at 100.00 N/R 6/01/39 – RAAI Insured Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, No Opt. Call AA– 5.000%, 9/15/33 – FGIC Insured Total Transportation U.S. Guaranteed – 9.7% (6.5% of Total Investments) (5) Allentown Area Hospital Authority, Pennsylvania, Revenue Bonds, Sacred Heart Hospital, Series No Opt. Call N/R (5) 2005, 6.000%, 11/15/16 (ETM) Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 (Pre-refunded 8/01/16) – AMBAC Insured 8/16 at 100.00 A+ (5) 5.000%, 8/01/24 (Pre-refunded 8/01/16) – AMBAC Insured 8/16 at 100.00 A+ (5) Hazleton Area School District, Luzerne County, Pennsylvania, General Obligation Bonds, Series 9/14 at 100.00 A1 (5) 2004, 5.125%, 3/01/28 (Pre-refunded 9/01/14) – AGM Insured Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, 11/14 at 100.00 A (5) Series 2004A, 5.500%, 11/01/24 (Pre-refunded 11/01/14) Pennsylvania Higher Educational Facilities Authority, College Revenue Bonds, Ninth Series No Opt. Call Aaa 1976, 7.625%, 7/01/15 (ETM) Pennsylvania, General Obligation Bonds, First Series 2006, 5.000%, 10/01/18 (Pre-refunded 10/01/16) 10/16 at 100.00 AA (5) Pennsylvania, General Obligation Bonds, Second Series 2005, 5.000%, 1/01/18 (Pre-refunded 1/01/16) 1/16 at 100.00 AA (5) Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne Charter High School, Series 2006A: 5.250%, 1/01/27 (Pre-refunded 1/01/17) 1/17 at 100.00 Baa1 (5) 5.375%, 1/01/32 (Pre-refunded 1/01/17) 1/17 at 100.00 Baa1 (5) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 – No Opt. Call AA– (5) NPFG Insured (ETM) Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA (5) Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 (Pre-refunded 5/15/20) Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital No Opt. Call AA+ (5) Revenue Bonds, Presbyterian Medical Center of Philadelphia, Series 1993, 6.650%, 12/01/19 (ETM) Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2005A, 5.000%, 7/01/23 7/15 at 100.00 AA (5) (Pre-refunded 7/01/15) – AGM Insured Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call A3 (5) 5.500%, 7/01/19 – NPFG Insured (ETM) St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, 11/14 at 100.00 Aa2 (5) Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) State Public School Building Authority, Pennsylvania, College Revenue Bonds, Montgomery County 5/15 at 100.00 A1 (5) Community College, Series 2005, 5.000%, 5/01/18 (Pre-refunded 5/01/15) – AMBAC Insured Warrington Township Municipal Authority, Bucks County, Pennsylvania, Water and Sewer Revenue 11/15 at 100.00 N/R (5) Bonds, Series 1991, 7.100%, 12/01/21 (Pre-refunded 11/15/15) – FGIC Insured West View Borough Municipal Authority, Allegheny County, Pennsylvania, Special Obligation No Opt. Call Aaa Bonds, Series 1985A, 9.500%, 11/15/14 (ETM) Woodland Hills School District, Allegheny County, Pennsylvania, General Obligation Bonds, 9/15 at 100.00 AA (5) Series 2005D, 5.000%, 9/01/17 (Pre-refunded 9/01/15) – AGM Insured Total U.S. Guaranteed Utilities – 6.8% (4.5% of Total Investments) Beaver County Industrial Development Authority, Pennsylvania, Pollution Control Revenue No Opt. Call BBB– Refunding Bonds, FirstEnergy Nuclear Generation Project, Series 2008A, 2.700%, 4/01/35 (Mandatory put 4/02/18) Lehigh County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Bonds, 2/15 at 100.00 AA– Pennsylvania Power and Light Company, Series 2005, 4.750%, 2/15/27 – FGIC Insured Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue 12/19 at 100.00 A1 Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 Pennsylvania Economic Development Financing Authority, Water Facilities Revenue Bonds, Aqua 10/19 at 100.00 AA– Pennsylvania, Inc. Project, Series 2009A, 5.000%, 10/01/39 Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 9/14 at 100.00 AA 5.000%, 9/01/26 – AGM Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Seventeenth Series No Opt. Call AA 2003, 5.375%, 7/01/19 – AGM Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – 10/17 at 100.00 BBB+ AMBAC Insured Total Utilities Water and Sewer – 11.1% (7.4% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewer Revenue Bonds, Series 2005A: 5.000%, 12/01/21 – NPFG Insured 12/15 at 100.00 AA– 5.000%, 12/01/23 – NPFG Insured 12/15 at 100.00 AA– 5.000%, 12/01/30 – NPFG Insured 12/15 at 100.00 AA– Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue 11/14 at 100.00 AA Bonds, Series 2004, 5.000%, 11/15/20 – AGM Insured Bucks County Water and Sewer Authority, Pennsylvania, Revenue Bonds, Tender Option Bond Trust 4015: 13.395%, 12/01/19 (IF) (4) No Opt. Call AA 13.382%, 12/01/19 (IF) (4) No Opt. Call AA Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series No Opt. Call AA 2004, 5.000%, 7/15/22 – AGM Insured Lehigh County Authority, Pennsylvania, Water and Sewer Capital Appreciation Revenue Bonds, City of Allentown Concession, Series 2013B: 0.000%, 12/01/34 No Opt. Call A 0.000%, 12/01/35 No Opt. Call A Lehigh County Authority, Pennsylvania, Water and Sewer Revenue Bonds, City of Allentown 12/23 at 100.00 A Concession, Series 2013A, 5.125%, 12/01/47 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, 1/20 at 100.00 BBB Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 AA 7/01/28 – AGM Insured Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/21 at 100.00 A1 Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2013A, 5.125%, 1/01/43 1/22 at 100.00 A1 Pittsburgh Water and Sewer Authority, Pennsylvania, Water and Sewer System First Lien Revenue 9/23 at 100.00 A Refunding Bonds, Series 2013B, 5.250%, 9/01/40 Unity Township Municipal Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2004, 5.000%, 12/14 at 100.00 AA 12/01/34 – AGM Insured Westmoreland County Municipal Authority, Pennsylvania, Municipal Service Revenue Bonds, Tender 8/23 at 100.00 A+ Option Bond Trust 1171, 17.473%, 8/15/37 (IF) (4) Total Water and Sewer $ 842,068 Total Long-Term Investments (cost $824,588,828) Floating Rate Obligations – (6.3)% Variable Rate Demand Preferred Shares, at Liquidation Value – (37.4)% (6) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (8.3)% (6) Other Assets Less Liabilities – 1.4% Net Assets Applicable to Common Shares – 100% $ 580,933,454 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of July 31, 2014, the cost of investments was $788,485,248. Gross unrealized appreciation and gross unrealized depreciation of investments as of July 31, 2014, were as follows: Gross unrealized: Appreciation $ 55,374,443 Depreciation Net unrealized appreciation (depreciation) of investments $ 50,019,610 All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate Demand Preferred Shares and Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments are 24.9% and 5.5%, respectively. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Pennsylvania Investment Quality Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:September 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:September 29, 2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:September 29, 2014
